Title: To George Washington from Mason Locke Weems, 26 March 1799
From: Weems, Mason Locke
To: Washington, George



Very honord Sir.
Dumfries March 26 [17]99

I was t’other day in Norfolk where a very particular friend of mine Captn James Tucker a man of merit and money, begd me to ask a favor of you which we both concluded your goodness wd readily grant.
Captn Tucker is a Wealthy Merchant of Norfolk, largely in the importing line. He has lately been applied to for a quantity of Merchandize on credit by a Gentleman who calls himself Major James Welch and who says moreover that he is the man who purchasd your excellency’s Western lands of which report says you sold so much some time ago.
Captn Tucker wishes to know whether a Major Welch did purchase your excellency’s lands or a part of them, and whether he met your excellency’s expectations in the way of Payment.
If your excellency will condescend to honor me with a line on this subject it will be very gratefully acknowledgd both by Captn Tucker & his and your Excellency’s much Obligd

M. L. Weems.

